Citation Nr: 1512376	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for bladder cancer. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1972.

This appeal is before the Board of Veterans' Appeals (Board) from a October 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After filing his April 2009 claim, the Veteran appointed Disabled American Veterans (DAV) as his representative in May 2009.  DAV provided representation through the bulk of this claim.

In June 2014, the Veteran appointed a new representative, the Illinois Department of Veterans Affairs (IDVA), in conjunction with a claim for service connection for ischemic heart disease outside the scope of this appeal.  The VA Form 21-22, however, through which the Veteran appointed IDVA, is not in his paper claims file but appears only in his VBMS electronic claims file.  VA continued to notify DAV with respect to the claims on appeal, and DAV has provided a January 2015 statement in lieu of VA Form 646 and a March 2015 informal hearing presentation. 

The record does not contain a VA Form 646 from IDVA or any other indication that the IDVA has had the opportunity to review the claims file and provide argument in support of the claims.  As the Veteran has appointed IDVA as his new representative, the RO must afford IDVA the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board.  See 38 U.S.C.A. §§ 5902, 5903; 38 C.F.R. § 20.600 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Contact the Veteran's representative (the Illinois Department of Veterans Affairs) and give them the opportunity to review the claims file and complete a VA Form 646 or equivalent prior to re-certifying the appeal to the Board.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

